Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 1 of 9            FILED
                                                                  2020 Oct-14 PM 04:32
                                                                                 04:29
                                                                                 04:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                          EXHIBIT 5
                  4/5/2019 NRC Letter to
                    William McCollum
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 2 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 3 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 4 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 5 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 6 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 7 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 8 of 9
Case 5:18-cv-01983-LCB Document 86-8 Filed 10/14/20 Page 9 of 9
